DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2020 & 05/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In Independent claim 17, the claimed features "means for causing” , "means for configuring "  & “means for processing ”invoke 112 (f), however, functional languages, “causing”, configuring and “allowing” as recited in the claim, would be given the broadest reasonable interpretation (BRI) in order to advance the prosecution of the application. The examiner interprets,  those functional languages as recited in the claim,  are performed by  controllers 124/154 (Fig.1), described at least in ¶0061-¶0193.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as  to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 3-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 51 and  58-61  of copending Application No. 16/625,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-7 are “anticipated by” claims 51 and 58-61 of the copending application (16/831,462) .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 16/831,462 (Instant)
Application No  16/625,744 (Copending)
1. An apparatus comprising: a processor comprising logic and circuitry configured to cause an Enhanced Directional Multi-Gigabit (DMG) (EDMG) MU Multiple-Input-Multiple-Output (MIMO) (MU-MIMO) initiator to: transmit an EDMG Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) to a plurality of EDMG STAs, the EDMG MU PPDU comprising a plurality of Aggregate Medium Access Control (MAC) Protocol Data Units (A-MPDUs); configure a time period after the EDMG MU PPDU, the time period comprising a sequence of a plurality of Block Acknowledgement (BA) periods for the plurality of EDMG STAs, a BA period of the plurality of BA periods configured for transmission of a BA from an EDMG STA of the plurality of EDMG STAs; and process one or more BAs from one or more EDMG STAs of the plurality of EDMG STAs, the one or more BAs received from the one or more EDMG STAs during one or more respective BA periods of the plurality of BA periods; and a memory to store information processed by the processor.
3. The apparatus of claim 1,  configured to cause the EDMG MU-MIMO initiator to provide to the EDMG STA information for determining the BA period for transmission of the BA from the EDMG STA.
4. The apparatus of claim 3, wherein the information comprises information for determining a beginning of the BA period.
wherein the BA period is based on a predefined Modulation and Coding Scheme (MCS) value.
6. The apparatus of claim 5, wherein the predefined MCS value is 0.
7. The apparatus of claim 1,  configured to cause the EDMG MU-MIMO initiator to transmit the EDMG MU PPDU and to receive the one or more BAs over a channel bandwidth of at least 2.16 Gigahertz (GHz) in a frequency band above 45.
An apparatus comprising: a processor comprising logic and circuitry configured to cause an Enhanced Directional Multi-Gigabit (DMG) (EDMG) wireless communication station (STA) to: process an Aggregate Medium Access Control (MAC) Protocol Data Unit (A- MPDU) for the EDMG STA in an EDMG Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) from an EDMG MU Multiple-Input-Multiple-Output (MIMO) (MU-MIMO) initiator; allow the EDMG STA to be in a power save mode during a first period from an end of the A-MPDU for the EDMG STA; transmit a Block Acknowledgement (BA) to the EDMG MU-MIMO initiator during a BA period after the first period; and allow the EDMG STA to be in the power save mode during a second period after transmission of the BA; and a memory to store information processed by the processor.
58. The apparatus of claim 51, configured to cause the EDMG STA to determine the beginning of the BA period based on information from the EDMG MU-MIMO initiator.
59. The apparatus of claim 51, wherein the BA period is based on a predefined Modulation and Coding Scheme (MCS) value.
60. The apparatus of claim 59, wherein the predefined MCS value is 0.
61. The apparatus of claim 51,  configured to cause the EDMG STA to receive the A-MPDU and to transmit the BA over a channel bandwidth of at least 2.16 Gigahertz (GHz) in a frequency band above 45GHz.




Claims 10 and 12-14 & 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 64 and  68-70 of copending Application No. 16/625,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims  10 and 12-14 & 16  are “anticipated by” claims 64 and  68-70 of the copending application (16/831,462) .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 16/831,462 (Instant)
Application No  16/625,744 (Copending)
10. A product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor, enable the at least one processor to cause an Enhanced Directional Multi-Gigabit (DMG) (EDMG) MU Multiple-Input-Multiple- Output (MIMO) (MU-MIMO) initiator to: transmit an EDMG Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) to a plurality of EDMG STAs, the EDMG MU PPDU comprising a plurality of Aggregate Medium Access Control (MAC) Protocol Data Units (A- MPDUs); configure a time period after the EDMG MU PPDU, the time period comprising a sequence of a plurality of Block Acknowledgement (BA) periods for the plurality of EDMG STAs, a BA period of the plurality of BA periods configured for transmission of a BA from an EDMG STA of the plurality of EDMG STAs; and process one or more BAs from one or more EDMG STAs of the plurality of EDMG STAs, the one or more BAs received from the one or more EDMG STAs during one or more respective BA periods of the plurality of BA periods.
wherein the instructions, when executed, cause the EDMG MU-MIMO initiator to provide to the EDMG STA information for determining the BA period for transmission of the BA from the EDMG STA.
13. The product of claim 12, wherein the information comprises information for determining a beginning of the BA period.
14. The product of claim 10, wherein the BA period is based on a predefined Modulation and Coding Scheme (MCS) value.
16. The product of claim 10, wherein the instructions, when executed, cause the EDMG MU-MIMO initiator to transmit the EDMG MU PPDU and to receive the one or more BAs over a channel bandwidth of at least 2.16 Gigahertz (GHz) in a frequency band above 45.
A product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor, enable the at least one processor to cause an Enhanced Directional Multi- Gigabit (DMG) (EDMG) wireless communication station (STA) to: process an Aggregate Medium Access Control (MAC) Protocol Data Unit (A-MPDU) for the EDMG STA in an EDMG Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) from an EDMG MU Multiple-Input-Multiple-Output (MIMO) (MU-MIMO) initiator; allow the EDMG STA to be in a power save mode during a first period from an end of the A-MPDU for the EDMG STA; transmit a Block Acknowledgement (BA) to the EDMG MU-MIMO initiator during a BA period after the first period; and allow the EDMG STA to be in the power save mode during a second period after transmission of the BA.
68. The product of claim 64, wherein the instructions, when executed, cause the EDMG STA to determine the beginning of the BA period based on information from the EDMG MU-MIMO initiator.
69. The product of claim 64, wherein the BA period is based on a predefined Modulation and Coding Scheme (MCS) value.
70. The product of claim 64, wherein the instructions, when executed, cause the EDMG STA to receive the A-MPDU and to transmit the BA over a channel bandwidth of at least 2.16 Gigahertz (GHz) in a frequency band above 45GHz.




Claims 17 and 19-20  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 71-72  of copending Application No. 16/625,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17 and 19-20  are “anticipated by” claims 71-72  of the copending application (16/831,462) .


Application No. 16/831,462  (Instant)
Application No  16/625,744 (Copending)
17. An apparatus comprising: means for causing an Enhanced Directional Multi-Gigabit (DMG) (EDMG) MU Multiple-Input-Multiple-Output (MIMO) (MU-MIMO) initiator to transmit an EDMG Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) to a plurality of EDMG STAs, the EDMG MU PPDU comprising a plurality of Aggregate Medium Access Control (MAC) Protocol Data Units (A-MPDUs); means for configuring a time period after the EDMG MU PPDU, the time period comprising a sequence of a plurality of Block Acknowledgement (BA) periods for the plurality of EDMG STAs, a BA period of the plurality of BA periods configured for transmission of a BA from an EDMG STA of the plurality of EDMG STAs; and means for processing one or more BAs from one or more EDMG STAs of the plurality of EDMG STAs, the one or more BAs received from the one or more EDMG STAs during one or more respective BA periods of the plurality of BA periods.
19. The apparatus of claim 17, comprising means for causing the EDMG MU- MIMO initiator to provide to the EDMG STA information for determining the BA period for transmission of the BA from the EDMG STA.
20. The apparatus of claim 19, wherein the information comprises information for determining a beginning of the BA period.
An apparatus comprising: means for causing an Enhanced Directional Multi-Gigabit (DMG) (EDMG) wireless communication station (STA) to process an Aggregate Medium Access Control (MAC) Protocol Data Unit (A-MPDU) for the EDMG STA in an EDMG Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) from an EDMG MU Multiple-Input-Multiple- Output (MIMO) (MU-MIMO) initiator; means for allowing the EDMG STA to be in a power save mode during a first period from an end of the A-MPDU for the EDMG STA; means for causing the EDMG STA to transmit a Block Acknowledgement (BA) to the EDMG MU-MIMO initiator during a BA period after the first period; and means for allowing the EDMG STA to be in the power save mode during a second period after transmission of the BA.
means for causing the EDMG STA to determine the beginning of the BA period based on information from the EDMG MU-MIMO initiator.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (2016/0285608 as submitted in IDS), Kwon hereinafter,  in view of  Sun et al. (2020/0162135),  Sun hereinafter.

Re. Claims 1 and  10, Kwon teaches a product comprising one or more tangible computer-readable non-transitory storage media (Fig. 3, 340) comprising computer-executable instructions (Fig.3 & ¶0054) operable to, when executed by at least one processor (Fig. 3, 310), enable the at least one processor to cause an Enhanced Directional Multi-Gigabit (DMG) (EDMG) (¶0093 – DMG STA in Table 1, applicable to Fig.7 A-B/Fig. 3, similar to instant application at least in ¶0030 in reference to DMG) MU Multiple-Input-Multiple- Output (MIMO) (MU-MIMO) initiator to (Fig. 7B, AP) and an apparatus (Fig.3) comprising: a processor (Fig. 3, 310) comprising logic and circuitry configured to cause an Enhanced Directional Multi-Gigabit (DMG) (EDMG) (¶0093 – DMG STA in Table 1, applicable to Fig.1 A-B, Fig. 3 & Fig. 5A-B, Fig. 6A-B, Fig. 7A-B, similar to instant application at least in ¶0030 in reference to DMG) MU Multiple-Input-Multiple-Output (MIMO) (MU-MIMO) initiator (Fig. 7B, AP) to: transmit an EDMG Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) to a plurality of EDMG STAs ( Fig.7A-B & ¶0125 - At operation 703 the AP transmits the DL MU frame/PPDU to the addressed/target STAs.  DL MU PPDU may be transmitted to STA1 and STA2 (a plurality of STA, DMG capability, see ¶0093 ) over a wireless channel… DL MU PPDU may utilize OFDMA and/or MIMO MU transmission techniques. Also, see ¶0093 in reference to DMG, applicable to Fig.7A-B, similar to instant application at least in ¶0030 in reference to DMG), the EDMG MU PPDU comprising a plurality of Aggregate Medium Access Control (MAC) Protocol Data Units (A-MPDUs) (Fig.7 A-B & ¶0124 - MPDUs for each STA may be separately aggregated into one or more A-MPDUs at operation 701C.  Accordingly, the DL MU transmission includes one or more A-MPDUs for each STA.); configure a time period after the EDMG MU PPDU, the time period comprising a sequence of a plurality of Block Acknowledgement (BA) periods for the plurality of EDMG STAs, a BA period of the plurality of BA periods configured for transmission of a BA from an EDMG STA of the plurality of EDMG STAs (Fig.7A-B & ¶0127 - Acknowledgment may be performed after a predetermined period has elapsed since receipt of the DL frame (e.g., a short interframe space (SIFS) period… that is, time period). …STA1 and STA2 may participate in an UL MU acknowledgement based on scheduling information included in headers of respective MPDUs. .. STA1 is allocated the lower half of an UL OFDMA frame while STA2 is allocated the upper half of the UL OFDMA frame to carry an acknowledgement (e.g., a BA/ACK)); and process one or more BAs from one or more EDMG STAs of the plurality of EDMG STAs, the one or more BAs received from the one or more EDMG STAs during one or more respective BA periods of the plurality of BA periods (Fig.7A-B & ¶0127 - At operation 707, the STAs that successfully received and decoded the appropriate portions of the DL MU PPDU may acknowledge receipt through the generation and the transmission of acknowledgement frames by each respective STA according to the acknowledgement information extracted from the DL frame…. STA1 is allocated the lower half of an UL OFDMA frame while STA2 is allocated the upper half of the UL OFDMA frame to carry an acknowledgement (e.g., a BA/ACK).); and a memory (Fig. 3, 340) to store information processed by the processor (Fig. 3, 310).
Even though Kwon teaches transmit an EDMG Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) to a plurality of EDMG STAs, Kwon does not expressly teach the claimed feature “EDMG”, however, in the analogous art, Sun explicitly  discloses transmit an EDMG Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) to a plurality of EDMG STA  (Fig.13-14 & ¶0101 - An EDMG STA that supports MU-MIMO. ¶0106 -  An EDMG STA may transmit a Grant frame to a peer EDMG STA, for example, to indicate an intent to transmit a MIMO PPDU to a peer STA. ¶0150 - MU MIMO channel access ….  Allocations may be performed using … EDMG Extended Schedule Element, which may … transmitted in Beacon Transmission Interval (BTI) or Announcement Transmission Interval (ATI). Discussed throughout, ¶0160-¶0164, AP transmits a grant frame by using  EDMG PU PPDU with MU-MIMO beams to a plurality of EDMG STAs (EDMG STA supports MU-MIMO)  as shown in Fig. 13-14).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kwon’s invention of a system and a method for downlink and uplink multi-user transmissions  to include Sun’s invention of a system and a method of MIMO channel access,  because it provides higher throughput of at least 20 gigabits per second with an improved power efficiency for devices compatible with IEEE 802.11 ay supporting radio propagation above 45 GHz along with backward compatibility with legacy devices by using either MU-MIMO or SU-MIMO. (¶0099/¶0101, Sun)

Re. Claims 2 and 11,  Kwon and Sun teach claims 1 and 10 respectively.
Kwon further teaches configured to cause the EDMG MU-MIMO initiator to transmit a BA Request (BAR) after the time period, the EDMG MU-MIMO initiator to transmit the BAR to an EDMG STA from which a BA is not received during the time period. (Fig. 5A-B/Fig. 7A-B & ¶0097 – ACK Policy subfield for legacy STAs may be set to a state that indicates non-immediate acknowledgement (i.e.,  BA/Block ACK is NOT received before a MU-BAR is transmitted), which in Table 1 above corresponds to "Block Ack".STAs that are set to transmit a non-immediate MU acknowledgement (i.e.,  BA/Block ACK is NOT received before a MU-BAR is transmitted) will wait for a MU-BAR (i.e., a trigger frame) before transmitting. Also, see ¶0118 along with Fig.7A-B)

Re. Claims 3 and 12,  Kwon and Sun teach claims 1 and 10 respectively.
Kwon further teaches configured to cause the EDMG MU-MIMO initiator to provide to the EDMG STA information for determining the BA period for transmission of the BA from the EDMG STA. (Fig. 7A-B & ¶0118 - At sub-operation 701A the AP may select/set an acknowledgement scheme for each target STA of the DL MU frame.  For instance, in the example shown in FIG. 7B, an acknowledgement scheme (i.e., BA) may be selected for both STA1 and STA2 at sub-operation 701A.  This information/properties/characteristics may indicate ….scheduling information (e.g., a resource unit within a UL transmission) when a multi-user acknowledgement is selected. Also, see ¶0097 along with Fig.5A-B).

Re. Claim 8,  Kwon and Sun teach claim 1.
Yet, Kwon does not expressly teach comprising a radio, the processor configured to cause the radio to transmit the EDMG MU PPDU.
o cause the radio to transmit the EDMG MU PPDU. (Fig. 12-14 & ¶0161 - A Grant frame may be transmitted, for example, using an enhanced multi user PPDU or EDMG MU PPDU).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kwon’s invention of a system and a method for downlink and uplink multi-user transmissions  to include Sun’s invention of a system and a method of MIMO channel access,  because it provides higher throughput of at least 20 gigabits per second with an improved power efficiency for devices compatible with IEEE 802.11 ay supporting radio propagation above 45 GHz along with backward compatibility with legacy devices by using either MU-MIMO or SU-MIMO. (¶0099/¶0101, Sun)
Re. Claim 9,  Kwon and Sun teach claim 9.
Kwon further teaches comprising one or more antennas (Fig. 3, 330) connected to the radio (Fig. 3, 320), and another processor (Fig. 3, 310, 311, 315) to execute instructions of an operating system (¶0054).

Re. Claim 17, Kwon teaches an apparatus (Fig.3) comprising: means for causing an Enhanced Directional Multi-Gigabit (DMG) (EDMG) (¶0093 – DMG STA in Table 1, applicable to Fig.1 A-B, Fig. 3 & Fig. 5A-B, Fig. 6A-B, Fig. 7A-B, similar to instant application at least in ¶0030 in reference to DMG) MU Multiple-Input-Multiple-Output (MIMO) (MU-MIMO) initiator (Fig. 7B, AP) to transmit an EDMG Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) to a plurality of EDMG STAs (Fig.7A-B & ¶0125 - At operation 703 the AP transmits the DL MU frame/PPDU to the addressed/target STAs.  DL MU PPDU may be transmitted to STA1 and STA2 (a plurality of STA, DMG capability, see ¶0093 ) over a wireless channel… DL MU PPDU may utilize OFDMA and/or MIMO MU transmission techniques. Also, see ¶0093 in reference to DMG, applicable to Fig.7A-B, similar to instant application at least in ¶0030 in reference to DMG), the EDMG MU PPDU comprising a plurality of Aggregate Medium Access Control (MAC) Protocol Data Units (A-MPDUs) (Fig.7 A-B & ¶0124 - MPDUs for each STA may be separately aggregated into one or more A-MPDUs at operation 701C.  Accordingly, the DL MU transmission includes one or more A-MPDUs for each STA.); means for configuring a time period after the EDMG MU PPDU, the time period comprising a sequence of a plurality of Block Acknowledgement (BA) periods for the plurality of EDMG STAs, a BA period of the plurality of BA periods configured for transmission of a BA from an EDMG STA of the plurality of EDMG STAs (Fig.7A-B & ¶0127 - Acknowledgment may be performed after a predetermined period has elapsed since receipt of the DL frame (e.g., a short interframe space (SIFS) period… that is, time period). …STA1 and STA2 may participate in an UL MU acknowledgement based on scheduling information included in headers of respective MPDUs. .. STA1 is allocated the lower half of an UL OFDMA frame while STA2 is allocated the upper half of the UL OFDMA frame to carry an acknowledgement (e.g., a BA/ACK)); and means for processing one or more BAs from one or more EDMG STAs of the plurality of EDMG STAs, the one or more BAs received from the one or more EDMG STAs during one or more respective BA periods of the plurality of BA periods (Fig.7A-B & ¶0127 - At operation 707, the STAs that successfully received and decoded the appropriate portions of the DL MU PPDU may acknowledge receipt through the generation and the transmission of acknowledgement frames by each respective STA according to the acknowledgement information extracted from the DL frame…. STA1 is allocated the lower half of an UL OFDMA frame while STA2 is allocated the upper half of the UL OFDMA frame to carry an acknowledgement (e.g., a BA/ACK)).
Eve though, Kwon teaches means for causing an Enhanced Directional Multi-Gigabit (DMG) (EDMG) MU Multiple-Input-Multiple-Output (MIMO) (MU-MIMO) initiator to transmit an EDMG Multi User (MU) expressly teach the claimed feature “EDMG”, however, in the analogous art, Sun explicitly  discloses means for causing an Enhanced Directional Multi-Gigabit (DMG) (EDMG) MU Multiple-Input-Multiple-Output (MIMO) (MU-MIMO) initiator to transmit an EDMG Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) to a plurality of EDMG STAs (Fig.13-14 & ¶0101 - An EDMG STA that supports MU-MIMO. ¶0106 -  An EDMG STA may transmit a Grant frame to a peer EDMG STA, for example, to indicate an intent to transmit a MIMO PPDU to a peer STA. ¶0150 - MU MIMO channel access ….  Allocations may be performed using … EDMG Extended Schedule Element, which may … transmitted in Beacon Transmission Interval (BTI) or Announcement Transmission Interval (ATI). Discussed throughout, ¶0160-¶0164, AP transmits a grant frame by using  EDMG PU PPDU with MU-MIMO beams to a plurality of EDMG STAs (EDMG STA supports MU-MIMO)  as shown in Fig. 13-14).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kwon’s invention of a system and a method for downlink and uplink multi-user transmissions  to include Sun’s invention of a system and a method of MIMO channel access,  because it provides higher throughput of at least 20 gigabits per second with an improved power efficiency for devices compatible with IEEE 802.11 ay supporting radio propagation above 45 GHz along with backward compatibility with legacy devices by using either MU-MIMO or SU-MIMO. (¶0099/¶0101, Sun)

Re. Claim 18,  Kwon and Sun teach claim 17.
Kwon further teaches comprising means for causing the EDMG MU- MIMO initiator to transmit a BA Request (BAR) after the time period, the BAR to be 68transmitted to an EDMG STA from which a BA is not received during the time period. (Fig. 5A-B/Fig. 7A-B & ¶0097 – ACK Policy subfield for legacy STAs may be set to a state that indicates non-immediate acknowledgement (i.e.,  BA/Block ACK is NOT received before a MU-BAR is transmitted), which in Table 1 above corresponds to "Block Ack".STAs that are set to transmit a non-immediate MU acknowledgement (i.e.,  BA/Block ACK is NOT received before a MU-BAR is transmitted) will wait for a MU-BAR (i.e., a trigger frame) before transmitting. Also, see ¶0118 along with Fig.7A-B).

Re. Claim 19,  Kwon and Sun teach claim 17.
Kwon further teaches comprising means for causing the EDMG MU- MIMO initiator to provide to the EDMG STA information for determining the BA period for transmission of the BA from the EDMG STA. (Fig. 7A-B & ¶0118 - At sub-operation 701A the AP may select/set an acknowledgement scheme for each target STA of the DL MU frame.  For instance, in the example shown in FIG. 7B, an acknowledgement scheme (i.e., BA) may be selected for both STA1 and STA2 at sub-operation 701A.  This information/properties/characteristics may indicate ….scheduling information (e.g., a resource unit within a UL transmission) when a multi-user acknowledgement is selected. Also, see ¶0097 along with Fig.5A-B).


Claims 4, 13  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, in view of  Sun, further in view of Sugaya  et al.(2018/0316476), Sugaya hereinafter.

Re. Claims 4, 13 and 20,  Kwon and Sun teach claims 3, 12 and 19 respectively.
Yet, Kwon and Sun do not expressly teach wherein the information comprises information for determining a beginning of the BA period.
However, in the analogous art, Sugaya explicitly discloses  wherein the information comprises information for determining a beginning of the BA period. (Fig.1-15 & ¶0105 - control unit 120 determines whether a time indicated by a timeout value in the BA sequence has passed from the transmission of the recent data frame based on the BA parameter set at the time of starting of the BA sequence ).
 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kwon’s invention of a system and a method for downlink and uplink multi-user transmissions  and Sun’s invention of a system and a method of MIMO channel access to include Sugaya’s invention of a method for a communication device,  because it improves communication efficiency  between a transmitting device and a receiving device operating in a  local area network (LAN) by reducing communication overhead occurring in the use of a block ACK frame or BA sequence. (¶0006-¶0007, Sugaya)


Claims 5 and  14  are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, in view of  Sun, further in view of Wang  et al.(2013/0301569), Wang hereinafter.

Re. Claims 5 and 14,  Kwon and Sun teach claims 1 and 10 respectively.
Yet, Kwon and Sun do not expressly teach wherein the BA period is based on a predefined Modulation and Coding Scheme (MCS) value. 
However, in the analogous art, Wang  explicitly discloses wherein the BA period is based on a predefined Modulation and Coding Scheme (MCS) value. (Fig.1/7 & ¶0096 - The duration value of the ACK or block ACK may be calculated with the pre-assigned MCS).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kwon’s invention of a system and a method for downlink and uplink multi-user transmissions  and Sun’s invention of a system and a method of MIMO channel access to include Wang’s invention of a system and a method for transmitting acknowledgements in response to received frames,  because it provides an efficient mechanism in selecting a plurality of streams/layers in exchanging data packets between a STA and an AP when channel conditions in the vicinity of STA and AP improves . (¶0092-¶0093, Wang)



Claims 6 and  15  are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, in view of  Sun, in view of Wang,  further in view of Hedayat  et al.(2016/0330714), Hedayat hereinafter.

Re. Claims 6 and 15,  Kwon, Sun and Wang  teach claims 5 and 14 respectively.
Yet, Kwon, Sun and Wang  do not expressly teach wherein the predefined MCS value is 0.
However, in the analogous art, Hedayat explicitly discloses wherein the predefined MCS value is 0. (Fig. 7-11 & ¶0130 - a STA sets a MCS parameter in the  TXVECTOR parameter to a value of zero (e.g., MCS0)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kwon’s invention of a system and a method for downlink and uplink multi-user transmissions  and Sun’s invention of a system and a method of MIMO channel access and Wang’s invention of a system and a method for transmitting acknowledgements in response to received frames to include Hedayat’s invention of multiplexing acknowledgement messages in response to downlink frames,  because it improves power consumption for battery-operated devices capable of supporting a variety of applications, such as video, cloud access and offloading,  operating in a WLAN system (¶0003-¶0004, Hedayat)

Claims 7 and  16  are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, in view of  Sun, further in view of Sakamoto  et al.(2019/0223253), Sakamoto hereinafter.

Re. Claims 7 and 16,  Kwon and Sun teach claims 1 and 10 respectively.

Yet, Kwon and Sun do not expressly teach configured to cause the EDMG MU-MIMO initiator to transmit the EDMG MU PPDU and to receive the one or more BAs over a channel bandwidth of at least 2.16 Gigahertz (GHz) in a frequency band above 45.
However, in the analogous art, Sakamoto explicitly discloses configured to cause the EDMG MU-MIMO initiator to transmit the EDMG MU PPDU and to receive the one or more BAs over a channel bandwidth of at least 2.16 Gigahertz (GHz) in a frequency band above 45.(¶0003 – 60 GHz WiGig technology for IEEE 11 ad standard. ¶0004 – 2.16 GHz of standard bandwidth in 60 GHz (i.e., above 45 GHz) WiGig technology for IEEE 11 ad standard. ¶0005 - in the case in which the A-PPDU is used in WiGig technology, an aggregate MAC protocol data unit (Aggregate-MPDU; A-MPDU) is used in each PPDU forming the A-PPDU. Fig.1 & ¶0012 - a process of a transmission source EDMG wireless station and a destination EDMG wireless station when receiving correctly in communication using EDMG PPDU. Fig.57-58 & ¶0207 - a transmission source EDMG wireless station 1000 and a legacy wireless station 5000 in communication using EDMG A-PPDU. ¶0211 - after the completion of receiving the EDMG A-PPDU 1400 (SIFS – First period after 1400), the destination EDMG wireless station 2000 is able to transmit the BA 2012 (after SIFS / First period) while moderating interruptions by other wireless stations, and the legacy wireless station 5000 is able to reduce power consumption).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Kwon’s invention of a system and a method for downlink and uplink multi-user transmissions  and Sun’s invention of a system and a method of MIMO channel access 












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trainin
Lou 
IEEE Standard for Information technology— Part 11: Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) Specifications; IEEE Std 802.11™-2016. See §19-20.
IEEE P802.11aj™/D6.0; Part 11: Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) specifications Amendment 5: Enhancements for Very High Throughput to Support Chinese Millimeter Wave; IEEE P802.11aj™D6.0, June 2017. See §10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467